DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 1, 13, 14, 18, 19, 24, cancellation of claim 3, and newly added claim 26.
Allowable Subject Matter
Claims 1, 2, and 4-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, and 4-17
The cited prior art fails to disclose or suggest “a graded index (GRIN) rod element independent of the optical fiber and having a dimension enabling it to interface with the second opening of the housing, the GRIN rod element configured to collimate and focus the optical signals prior to transmission to the remote subsystem” in combination with the rest of the limitations as recited in claim 1 based on the Applicant’s arguments (see all paragraphs on page 11 of 11/09/21 Remarks). Therefore, claim 1 is allowable over the cited prior art and dependent claims 2 and 4-17 are also allowable as they directly or indirectly depend on claim 1.
Claims 18-23
The cited prior art fails to disclose or suggest “a graded index (GRIN) rod element independent of the optical fiber and partially housed in the second end of the housing, and having a portion with a first terminal end communicating with the optical 
Claims 24-25
The cited prior art fails to disclose or suggest “using a graded index (GRIN) rod element having a first end communicating with an opening in the housing, and a second end projecting to a point adjacent the optical subsystem, to receive the optical signals and to collimate the optical signals before the optical signals are transmitted to an optical fiber; wherein the GRIN rod element is independent of the optical fiber and positioned to communicate with the optical fiber” in combination with the rest of the limitations as recited in claim 24 based on the Applicant’s arguments (see all paragraphs on page 11 of 11/09/21 Remarks). Therefore, claim 24 is allowable over the cited prior art and dependent claim 25 is also allowable as it directly depends on claim 24.
Claim 26
The cited prior art fails to disclose or suggest “wherein the electrical contact pads are configured to project out from a side of the housing non-parallel to the longitudinal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YUANDA ZHANG/Primary Examiner, Art Unit 2828